DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending per Applicant’s After Final filing 10/06/2021.  Claims 1, 7, 12, 13, 16, 18, and 20 are amended.  No claims are canceled or newly added.
Claims 1-20 are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 101 rejection of the previous Office action.  The amendments are found to add a practical application of the identified abstract idea under the second prong of step 2A; thereby making the manner by which information is displayed more than insignificant extra-solution activity, see MPEP 2106.05(g).
Prior Art of Record
The closest prior art of record is to Stratvert et al (US Pub 2018/0060826 A1) and Abebe et al (US Pub 2017/0178080 A1); however, the prior art neither individually nor in combination would render the claimed invention obvious or anticipates it.
Stratvert teaches a system that has an insight provider comprising multiple computing devices, where the computing devices are in communication with each other through a computer network whenever a set of computing devices and a computer program include a set of sub-programs. The sub-programs configure the computing devices to identify multiple calendars for a user, heuristically analyze the identified calendars to calculate insights into an upcoming day for the user, and provide the insights into an upcoming day to the user.
Abebe teaches a method that involves combining time slots of respective invitees to determine a target time slot. A previously scheduled event scheduled in an unavailable time slot of an invitee is moved out to make the unavailable time slot available responsive to determining that the target time slot includes the unavailable time slot of the invitee. Electronic calendar applications associated with the invitees are automatically executed to insert a meeting in the target time slot. Respective electronic calendars associated with the invitees are automatically updated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alford et al (US 7,703,048 B2) teaches event scheduler detects that the meeting time overlaps at least a portion of a flexible event as it is currently set. Event scheduler detects whether the flexible event can be moved to a different position within the flexible scheduling period to accommodate the fixed event. If sufficient time is available to move the flexible event to accommodate the fixed event, event scheduler dynamically adjusts the position of the flexible event according to flex policy and adds the fixed event to electronic calendar.
Meushar et al (US 10,510,050 B2) teaches method further comprises allowing each user to set a level of importance to each event. Additionally, the method further comprises importing the level of importance given by the calendar's owner to time cubes that are stated as occupied. Moreover, the method further comprises allowing prioritizing events in the calendar according to their level of importance, whenever there is a time conflict between two or more events, by postponing the less important event and rescheduling it to other time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Examiner, Art Unit 3623